—In a matrimonial action in which the parties were divorced by judgment dated September 9, 1996, *268the defendant appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered May 12, 1998, which granted the plaintiffs motion, inter alia, to enforce the maintenance provisions of a stipulation of settlement which was incorporated but not merged into the judgment of divorce.
Ordered that the order is affirmed, with costs.
Pursuant to a stipulation of settlement incorporated but not merged into the judgment of divorce, the defendant former husband was obliged to pay maintenance to the plaintiff former wife. In February 1998 the defendant stopped making maintenance payments based upon his belief that the plaintiff had breached a condition for the continued payment of maintenance, to wit, that she not reside with an unrelated male for a continuous period of 45 days. The plaintiff then moved, inter alia, to enforce the stipulation of settlement and the provisions of the judgment of divorce as to maintenance. In support of the motion, the plaintiff submitted unrebutted, sworn statements of fact that she had not breached the condition at issue. In opposition to the motion, the defendant proffered nothing more than rumors, speculation, and hearsay. Accordingly, the Supreme Court properly granted the motion. S. Miller, J. P., Ritter, Thompson and Altman, JJ., concur.